PER CURIAM.
Lisbeth Parra appeals from a trial court order resetting a foreclosure sale. Because the issues raised in Parra’s brief relate only to the alleged illegality of the underlying foreclosure action and do not address any alleged errors in the order on appeal, we affirm. See Echeguren v. Citibank, N.A., 133 So.3d 1174 (Fla. 4th DCA 2014) (“[T]he issues raised in the appellants’ brief relate to the 2009 final judgment of foreclosure and appellants’ motion to vacate same. The issues do not relate to the order resetting foreclosure sale, which is the subject of appellants’ notice of appeal.”).
Affirmed.